Citation Nr: 0907802	
Decision Date: 03/04/09    Archive Date: 03/12/09	

DOCKET NO.  05-39 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids. 

2.  Entitlement to service connection for a chronic right 
knee disability. 

3.  Entitlement to service connection for a chronic left knee 
disability. 

4.  Entitlement to service connection for a chronic low back 
disorder. 

5.  Entitlement to service connection for a chronic blood 
disorder. 

6.  Entitlement to service connection for fibromyalgia. 

7.  Entitlement to service connection for chronic fatigue 
syndrome. 

8.  Entitlement to service connection for tension headaches. 

9.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDINGS OF FACT

1.  The Veteran had over 20 years of active service at the 
time of his retirement from the Navy in October 2001.  

2.  In a January 2009 statement, prior to promulgation of a 
decision in the appeal, the Veteran stated that he wanted to 
withdraw "all nine issues on appeal."  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the Veteran, the 
applicable VA claim number, and a statement that the appeal 
is being withdrawn.  38 C.F.R. § 20.204.  

Evidence of record reveals the Veteran was seeking service 
connection for hemorrhoids, a right knee disability, a left 
knee disability, a low back disorder, a blood disorder, 
fibromyalgia, chronic fatigue syndrome, tension headaches, 
and allergic rhinitis.  By rating decision dated in September 
2003, service connection for hemorrhoids was granted.  A 
noncompensable evaluation was assigned, effective November 1, 
2001.  

In a statement dated January 26, 2009, the Veteran indicated 
that he wished "to withdraw all nine issues on appeal."  The 
Board finds that this statement qualifies as a valid 
withdrawal of the appeal in accordance with the provisions of 
38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the denial of the claims for a 
compensable evaluation for hemorrhoids and for service 
connection a right knee disability, a left knee disability, a 
low back disorder, a blood disorder, fibromyalgia, chronic 
fatigue syndrome, tension headaches, or allergic rhinitis.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


